Appellant was convicted of assault with intent to commit the offense of rape on a girl under fifteen years of age, and his punishment assessed at six years confinement in the state penitentiary.
The only bill of exceptions in the record is reserved to the action of the court in overruling his application for a new trial. Consequently, the only ground of the motion we can review is the one alleging the insufficiency of the testimony to support the conviction. The only other ground in the motion alleges that the district attorney used certain language in his closing address. The motion is not sworn to, and that the district attorney used such language is verified in no way.
We have carefully read the evidence adduced on the trial. There is a sharp conflict in the testimony. The little girl's evidence, like that of many other children, is not entirely satisfactory, but when we take the evidence of other witnesses in the case, we can not say that the jury was not authorized to believe her statement that the appellant did make the attempt. An officer swears that on the occasion in question he caught appellant and the girl in a house occupied alone by him, with the door locked and a pallet on the floor. We do not deem it necessary to recite all the evidence.
The judgment is affirmed.
Affirmed. *Page 653